 



Exhibit 10.20
[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. WITH RESPECT TO EXHIBIT D, FOUR PAGES HAVE BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THE OMITTED PORTIONS.
AMENDMENT NO. 1 TO
LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
THIS AMENDMENT NO. 1 TO LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
(“Amendment”), made this 19th day of September, 2007 (“Effective Date”), is
entered into by and between Cook Incorporated, an Indiana corporation having a
place of business at 750 Daniels Way, Bloomington, Indiana 47404, USA, and its
Affiliates (“Cook”), and Cardica, Inc., a Delaware corporation having a place of
business at 900 Saginaw Drive, Redwood City, CA 94063, and its Affiliates
(“Cardica”). Capitalized terms used herein without definition shall have the
same meanings herein as set forth in the License, Development and
Commercialization Agreement dated December 9, 2005 (“Agreement”), unless
expressly amended in this Amendment.
RECITALS

A.   Cardica is developing a medical device known as the X-Port for use in
femoral access closure procedures, among other applications, pursuant to the
Agreement.

B.   Cook in engaged in the business of developing, manufacturing and selling
medical devices.

C.   Cook is amenable to funding certain development work to be performed by
Cardica on a product designated the X-Port II defined in the Development Plan
attached hereto as Exhibit D, in exchange for receiving a license under the
terms and conditions set forth in the Agreement to continue to develop and to
commercialize the X-Port II device worldwide for femoral access closure
procedures, as further described in the Agreement.

The parties agree as follows:
I. Amendments to Article I
     Section 1.16 of the Agreement is hereby amended by deleting section 1.16 in
its entirety and inserting the following:
1.16 “Product” means (a) the product designated by Cardica as of the Effective
Date of this Agreement as the X-Port device, size [*] as illustrated in
Exhibit C of this Agreement, (b) the product designated by Cardica as of the
Effective Date of the Amendment to this Agreement as the X-Port II device, sizes
[*] and [*] as illustrated in Exhibit D of this Agreement, and (c) any
improvements thereto relating to vascular access closure developed under this
Agreement, including without limitation X-Port devices in formats other than
size [*] and X-Port II devices in formats other than sizes [*] and [*],
expressly excluding any devices not relating to vascular access closure, such as
any device used in the closure of holes made in the performance of an
anastomosis.

 



--------------------------------------------------------------------------------



 



II. Amendments to Article II
     Section 2.2 of the Agreement is hereby amended by deleting section 2.2 in
its entirety and inserting the following:
2.2 Prototype Product Development. The respective obligations of the parties for
developing prototypes of the Product designated as the X-Port device are set
forth in Exhibit A to this Agreement (“Development Plan”), which may be modified
from time to time to time in accordance with Section 11.9 (Integration) of this
Agreement, and which is hereby incorporated by reference. The respective
obligations of the parties for developing prototypes of the Product designated
as the X-Port II device are set forth in Exhibit D to this Agreement (“X-Port II
Development Plan”), which may be modified from time to time to time in
accordance with Section 11.9 (Integration) of this Agreement, and which is
hereby incorporated by reference. Each party will use commercially reasonable
efforts to perform its obligations under each Development Plan. In the event a
conflict arises between this Agreement and a Development Plan, the terms of this
Agreement will control.
III. Amendments to Article V
     Section 5.3 of the Agreement is hereby amended by inserting the following
Section 5.3(A) after the end of the existing Section 5.3:
A. X-Port II Device. Development of the Product designated as the X-Port II
device by Cardica will proceed through discrete phases set forth in the
Development Plan attached as Exhibit D. Cook will pay Cardica the following
phase payments:
Phase 1. Four hundred fifty thousand Dollars ($450,000), due within thirty
(30) days after the Effective Date of the Amendment.
Phase 2. Three hundred thousand Dollars ($300,000), due within thirty (30) days
after the Development Committee unanimously approves Cardica’s successful
completion of Phase 1 per the Development Plan attached as Exhibit D.
[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. WITH RESPECT TO EXHIBIT D, FOUR PAGES HAVE BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



Each of the parties has caused this Amendment to be executed by its duly
authorized representative as of the date set forth in the first paragraph
hereof.



          COOK INCORPORATED
    By:   /s/ Brian Bates       Brian Bates       Senior Vice President,
Business Development     

          CARDICA, INC.
    By:   /s/ Bernard A. Hausen, M.D.     Bernard A. Hausen, M.D.      
President and Chief Executive Officer     



[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. WITH RESPECT TO EXHIBIT D, FOUR PAGES HAVE BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



Exhibit D
X-Port II Development Plan
General Description
The X-Port II device is a second generation vascular closure device intended to
close the entry hole created in the femoral artery during diagnostic and
interventional procedures that use a [*]fr or [*]fr sheath. The primary
difference between the X-Port II and the original X-Port is the [*].
Sequence of Operation
The sequence of operation will mimic that of the original X-Port as closely as
possible to allow a similar user experience. The following is a brief
description of the operation sequence:
The device is passed through the [*]fr or [*]fr sheath used in the procedure.
Therefore, the length of the device will be identical to the X-Port. The design
incorporates [*] that are used to [*] with the vessel wall. Again, these [*] are
identical to those incorporated in the X-Port. The [*] are deployed
automatically by [*] shaft until the [*] activates a button on the device. The
device is then [*] until the [*] against the intimal surface of the vessel. [*].
Once the position has been verified, the user [*] 316L stainless steel
implant(clip) to close the hole. At the end of the [*] so the device can be
easily removed from the vessel.
[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. WITH RESPECT TO EXHIBIT D, FOUR PAGES HAVE BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



[*]
Advantages of the X-Port II:
[*]
Phase 1: Proof of Concept
     Objective
Develop and demonstrate the basic device functionality at the scale of the final
design. Specifically, the following device design elements will be investigated:
          • [*]
Technical Strategy
Device — [*] The distal portion of the [*] design required for the final device.
All of the components required for these devices [*]. [*].
     [*]
          Testing — The [*] prototypes will be tested [*]. [*].
     Deliverables
          • [*]
Phase Cost
$450K
[*]
Schedule
          [*]
Phase 2: Pilot Production Device
Objective
     [*]
[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. WITH RESPECT TO EXHIBIT D, FOUR PAGES HAVE BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



          Technical Strategy
     Device — [*]
Testing — All of the [*] test methods required for design verification and
validation of the design [*].
Deliverables
• [*]
Project Cost
$ 300K
[*]
Schedule
[*]
Future Phases: Commercial Device (High Volume Production)
Objective
     [*]
Technical Strategy
          Device — [*]
          Testing — [*]
Deliverables
     • [*]
Project/Product Cost
     • [*]
Schedule
     [*]
[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. WITH RESPECT TO EXHIBIT D, FOUR PAGES HAVE BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THE OMITTED PORTIONS.

 